DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed March 29, 2022, with respect to the rejection(s) of claim(s) 1, 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references Zhang et al. (US 2014/0153471) and Cheng et al. (US 2019/0274130).
Song further teaches a first user equipment with multicast reception capabilities (Section 0143, the ATs have multicast reception capabilities and unicast reception capabilities) and identifying, by the first network equipment, a first service area comprising the first user equipment and the second user equipment (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2), which is also the service area of AT1 thus enabling a multicast session to occur); identifying, by the first network equipment, a first gateway group of base station equipment serving the first service area (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124)), wherein the first gateway group comprises first base station equipment comprising first communication capabilities capable of broadcasting to user equipment with the multicast reception capabilities and unicasting to user equipment (Section 0105, multicasts or unicasts can occur); base station equipment comprising second communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities (Section 0143, the ATs can switch between multicast mode and unicast mode thus rendering a scenario wherein a AT, with multicast capabilities, is in unicast mode receiving unicasts, Examiner interprets “communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities” to be the same as unicasting to user equipment with multicast reception capabilities); and based on the multicast reception capabilities of the second user equipment and the first communication capabilities, selecting the first gateway group of base station equipment for communication of the first communication to the first user equipment and the second user equipment (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124), Section 0105, multicasts or unicast can occur).  Zhang teaches user equipment without multicast reception capabilities (Section 0080, unicast only UE does not have multicast reception capabilities).  Cheng teaches a plurality of RANs and thus a first and second gateway group of base station equipment (Figure 9, target RAN (804) and source RAN (805)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 8 – 10, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Zhang et al. (US 2014/0153471) and in further view of Cheng et al. (US 2019/0274130)
Regarding Claim 1, Song teaches a method comprising: facilitating, by first network equipment comprising a processor, receiving a first request from second network equipment, to communicate a first communication to a destination group of user equipment comprising a first user equipment with multicast reception capabilities (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120), Section 0143, the ATs have multicast reception capabilities and unicast reception capabilities); and identifying, by the first network equipment, a first service area comprising the first user equipment and the second user equipment (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2), which is also the service area of AT1 thus enabling a multicast session to occur); identifying, by the first network equipment, a first gateway group of base station equipment serving the first service area (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124)), wherein the first gateway group comprises first base station equipment comprising first communication capabilities capable of broadcasting to user equipment with the multicast reception capabilities and unicasting to user equipment (Section 0105, multicasts or unicasts can occur); base station equipment comprising second communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities (Section 0143, the ATs can switch between multicast mode and unicast mode thus rendering a scenario wherein a AT, with multicast capabilities, is in unicast mode receiving unicasts, Examiner interprets “communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities” to be the same as unicasting to user equipment with multicast reception capabilities); and based on the multicast reception capabilities of the second user equipment and the first communication capabilities, selecting the first gateway group of base station equipment for communication of the first communication to the first user equipment and the second user equipment (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124), Section 0105, multicasts or unicast can occur).
Song does not teach a second user equipment without the multicast reception capabilities; the second gateway group comprises second base station equipment comprising second communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities
Zhang, which also teaches mobile devices, teaches user equipment without multicast reception capabilities (Section 0080, unicast only UE does not have multicast reception capabilities).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features Zhang for the purpose of allowing a unicast subframe structure for multicasts/broadcasts thus providing efficiency and less equipment complexity as taught by Zhang.
Cheng, which also teaches RANs, teaches a plurality of RANs and thus a first and second gateway group of base station equipment (Figure 9, target RAN (804) and source RAN (805)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Song combination with the above features of Cheng for the purpose of providing location services thus enabling the determination of location of vehicles as taught by Cheng.
Regarding Claim 2, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches wherein the first network equipment comprises broadcast multicast service center equipment and the first request comprises a request to initiate a multimedia broadcast multicast service connection (Section 0093 line 28, application server (170) can use BCMCS (Broadcast-Multicast service)).
Regarding Claim 3, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches wherein the second network equipment implements a push to transfer service, and wherein the first communication comprises a push to transfer communication in accordance with the push to transfer service (Section 0084, PTX (Push To Transfer) communications).
Regarding Claim 4, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches facilitating, by the first network equipment, receiving a second request from the second network equipment, to communicate a second communication to the destination group of user equipment via a second multi-cast connection to the destination group of user equipment (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120), multiple call requests and different times can be made thus rendering a scenario wherein a second call request is made), wherein the second request comprises an updated service area for the second user equipment; based on the updated service area (Figures 5, 6. Section 0084, AT2 can be in a plurality of areas, application server tracks location thus location will be update), selecting, by the first network equipment, a second gateway group of base station equipment for establishment of the second multi-cast connection with other user equipment of the destination group of user equipment other than the first user equipment and the second user equipment (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124), typical wireless networks have a plurality of RANs thus rendering a scenario wherein there is a second RAN comprising a second group of base stations).
Regarding Claim 5, The Song combination teaches all of the claimed limitations recited in Claim 4.  Song further teaches updating, by the first network equipment for the user equipment, a stored mapping of the first service area to the updated service area (Figure 6, Section 0084, application server tracks location thus location will be updated).
Regarding Claim 8, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches based on the first service area, retrieving mapping information corresponding to a mapping of the first service area, wherein identifying the first service area is based on the mapping information (Figures 1, 6, Section 0084, the location of the ATs is determined).
Regarding Claim 9, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song further teaches wherein the first request comprises the first service area of the user equipment (Section 0067, the call request can comprise the location information as opposed to a separate location message), and wherein the second network equipment included the first service area in the first request based on a record mapping the first user equipment and the second user equipment to the first service area (Figures 1, 6, Section 0084, the location of the ATs is determined and the RAN associated with said location is selected).
Regarding Claim 10, The Song combination teaches all of the claimed limitations recited in Claim 1.   Song further teaches  identifying, by the first network equipment, a second service area of a third user equipment of the destination group of user equipment (Figures 1, 6, Section 0084, application server (170) determines location (service area) of mobile (AT2), there are a plurality of mobiles); and based on the second service area and the multicast reception capabilities of the third user equipment, selecting, by the first network equipment, a third gateway group of base station equipment for communication of the first communication to the third user equipment (Figures 1, 5, 6, section 0084, typical wireless networks have a plurality of RANs thus rendering a scenario wherein there is a third RAN comprising a third group of base stations, Section 0105, multicasts or unicasts can occur).
Regarding Claim 17, Song teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a multicast service center system, facilitate performance of operations, comprising: receiving a request from push to talk equipment, to communicate a communication to a destination group of user equipment via a first multi-cast connection to the destination group of user equipment wherein the destination group of user equipment comprises a first user equipment with multicast reception capabilities (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120), typical application servers comprise processors that run code stored in memory, Section 0050, the application server is involved in multicast communications therefore said application server is effectively multicast equipment, push to talk (PTT) session, Section 0143, the ATs have multicast reception capabilities and unicast reception capabilities); identifying a first service area comprising the first user equipment and the second user equipment (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2), which is also the service area of AT1 thus enabling a multicast session to occur); identifying a first gateway group of base station equipment serving the first service area (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124)), wherein the first gateway group comprises first base station equipment comprising first communication capabilities capable of broadcasting to user equipment with the multicast reception capabilities and unicasting to user equipment (Section 0105, multicasts or unicasts can occur); base station equipment comprising second communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities (Section 0143, the ATs can switch between multicast mode and unicast mode thus rendering a scenario wherein a AT, with multicast capabilities, is in unicast mode receiving unicasts, Examiner interprets “communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities” to be the same as unicasting to user equipment with multicast reception capabilities); and based on the multicast reception capabilities of the second user equipment and the first communication capabilities, selecting the first gateway group of base station equipment for communication of the first communication to the first user equipment and the second user equipment (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124), Section 0105, multicasts or unicast can occur).
Song does not teach a second user equipment without the multicast reception capabilities; the second gateway group comprises second base station equipment comprising second communication capabilities that are not capable of unicasting to user equipment without the multicast reception capabilities
Zhang, which also teaches mobile devices, teaches user equipment without multicast reception capabilities (Section 0080, unicast only UE does not have multicast reception capabilities).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features Zhang for the purpose of allowing a unicast subframe structure for multicasts/broadcasts thus providing efficiency and less equipment complexity as taught by Zhang.
Cheng, which also teaches RANs, teaches a plurality of RANs and thus a first and second gateway group of base station equipment (Figure 9, target RAN (804) and source RAN (805)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Song combination with the above features of Cheng for the purpose of providing location services thus enabling the determination of location of vehicles as taught by Cheng.
Regarding Claim 18, The Song combination teaches all of the claimed limitations recited in Claim 17.  Song further teaches updating a stored record of a mapping of the first service area from the first gateway group of base stations to an updated gateway group of base stations (Figures 1, 6, Section 0084, application server tracks location of the AT thus location will be updated, since the ATs can move around and typical wireless systems comprise multiple RANs then the ATs can move to multiple RANs and thus multiple groups of base stations).
Regarding Claim 20, The Song combination teaches all of the claimed limitations recited in Claim 17.  Song further teaches wherein the request comprises a push to talk session initiation request (Section 0084, PTX communications comprise PTX initiation requests, PTX session comprising voice data comprises push to talk).

Claims 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Zhang et al. (US 2014/0153471)
Regarding Claim 11, Song teaches network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a source user equipment, a first request to communicate a communication to a destination group of user equipment wherein the destination group of user equipment comprises first user equipment capable of receiving multicast communications (Figures 1, 5, Section 0067, call request is received by application server (170) via and from the RAN (120) from AT1, typical application servers comprise memory that stores code run by processors of said servers, Section 0143, the ATs have multicast reception capabilities and unicast reception capabilities), identifying respective service areas of ones of the destination group, comprising a service area of at least one of the destination group of user equipment (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2)), and generating a second request to initiate the connection via a multicast connection to the first user equipment and a unicast connection to the second user equipment (Figures 1, 5, 6, Section 0084, RAN (120) comprises a group of base stations (124), the announcement of the multicast session (Figure 5), which is in response to the call request, is the second request, said announcement is sent to the desired destination mobiles (AT2) in the respective area or location, the BSC/PCF is the second network equipment, Section 0143, the ATs have multicast reception capabilities and unicast reception capabilities thus rendering a scenario wherein there is a multicast connection and a unicast connection).  
Song does not teach second user equipment only capable of receiving unicast communications.
Zhang, which also teaches mobile devices, teaches user equipment only capable of receiving unicast communications (Section 0080, unicast only UE does not have multicast reception capabilities).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features Zhang for the purpose of allowing a unicast subframe structure for multicasts/broadcasts thus providing efficiency and less equipment complexity as taught by Zhang.
Regarding Claim 16, The Song combination teaches all of the claimed limitations recited in Claim 11.   Song further teaches wherein the first network equipment is configured to communicate according to a push to talk service, and wherein the communication comprises a push to talk communication (Section 0084, PTX communications, PTX session comprising voice data comprises push to talk).

Claims 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Zhang et al. (US 2014/0153471), as applied to Claim 13 set forth above, and further in view of Pai et al. (US 2017/0034672)
Regarding Claim 13, The above Song combination teaches all of the claimed limitations recited in Claim 11.  Song further teaches wherein the respective service area of the at least one of the destination group of user equipment is for selection, by multi-cast gateway equipment based on the respective service area, of a multi-cast gateway group of base station equipment for establishment of the connection (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2)) 
The Song combination does not teach wherein the destination group of user equipment was selected based on identified capabilities of a user equipment of the destination group, wherein the operations further comprise, generating the second request for different multi-cast gateway equipment to initiate the multi-cast connection, and wherein the second request comprises the ones of the destination group that do not comprise at least one of the identified capabilities that is implicated by the multi-cast gateway equipment and the multi-cast gateway group of base station equipment.
Pai, which also teaches push-to-talk (PTT), teaches wherein the destination group of user equipment was selected based on identified capabilities of a user equipment of the destination group (Section 0055, MBMS-enabled devices are selected).  Pai further teaches generating the second request for a different network to initiate the multi-cast connection, wherein the second request comprises the ones of the destination group that do not comprise at least one of the identified capabilities that is implicated by entity (Section 0047, eMBMS capabilities which is not the base MBMS capability, the eMBMS devices are identified for the purpose of initiating a multicast session, which comprises sending a request to initiate said session, with said devices).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.
Regarding Claim 15, The above Song combination teaches all of the claimed limitations recited in Claim 11.  Song further teaches wherein the respective service area of the at least one of the destination group of user equipment is for selection, by multi-cast gateway equipment based on the respective service area, of a multi-cast gateway group of base station equipment for establishment of the connection (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2)). 
Song combination does not teach wherein the second network equipment comprises broadcast multicast service center equipment and the second request comprises a request to initiate a multimedia broadcast multicast service connection.
Pai, which also teaches push-to-talk (PTT), teaches broadcast multicast service center equipment and the request comprises a request to initiate a multimedia broadcast multicast service connection (Section 0055, MBMS communications would require MBMS equipment, MBMS-enabled devices are identified for the purpose of initiating a multicast session, which comprises sending a request to initiate said session, with said devices).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Zhang et al. (US 2014/0153471), as applied to Claims 1, 11 set forth above, and further in view Brachman et al. (US 6,704,576).
Regarding Claim 6, The Song combination teaches all of the claimed limitations recited in Claim 1.  Song does not teach wherein the multicast reception capabilities of the second user equipment were determined by the second user equipment.
Brachman, which also teaches the use of multicast and user profile information, teaches wherein the capabilities of the user equipment were determined by the user equipment (Col. 9 lines 12 – 20, the mobile device acquires the user profile information form the user, which is the determining step, for forwarding to the central controller).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Brachman for the purpose of enabling a user to automatically join or seamlessly switch between communication modes as taught by Brachman.
Regarding Claim 12, The above Song combination teaches all of the claimed limitations recited in Claim 11.  Song combination does not wherein the destination group of user equipment was selected based on identified capabilities of a user equipment of the destination group wherein the identified capabilities of the user equipment were provided by the user equipment based on analysis by the user equipment.
Brachman, which also teaches the use of multicast and user profile information, teaches wherein the identified capabilities of the user equipment were provided by the user equipment based on analysis by the user equipment (Col. 9 lines 12 – 20, the mobile device acquires the user profile information form the user, which is the analysis step, for forwarding to the central controller).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Brachman for the purpose of enabling a user to automatically join or seamlessly switch between communication modes as taught by Brachman.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Zhang et al. (US 2014/0153471) in view of Brachman et al. (US 6,704,576), as applied to Claims 6, 12 set forth above, and further in view Pai et al. (US 2017/0034672).
Regarding Claim 7, The above Song combination teaches all of the claimed limitations recited in Claim 6.  The Song combination does not teach wherein the multicast reception capabilities comprise communication capabilities for communication via multimedia broadcast multicast service connections
Pai, which also teaches push-to-talk (PTT), teaches communication capabilities for communication via multimedia broadcast multicast service connections (Section 0055, MBMS-enabled devices are selected).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.
Regarding Claim 14, The above Song combination teaches all of the claimed limitations recited in Claim 12.  Song further teaches wherein the respective service area of the at least one of the destination group of user equipment is for selection, by multi-cast gateway equipment based on the respective service area, of a multi-cast gateway group of base station equipment for establishment of the connection (Figure 6, Section 0084, application server (170) determines location (service area) of mobile (AT2)).
The Song combination does not teach wherein the identified capabilities comprises a capability for communication via multimedia broadcast multicast service connections.
Pai, which also teaches push-to-talk (PTT), teaches wherein the identified capabilities comprises a capability for communication via multimedia broadcast multicast service connections (Section 0055, MBMS communications).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Pai for the purpose of providing an automated set of affiliation/de-affiliation procedures for mobile PTT devices as taught by Pai.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0248742) in view of Zhang et al. (US 2014/0153471) in view of Cheng et al. (US 2019/0274130), as applied to Claim 17 set forth above, and further in view in view of Negalajuli et al. (US 2017/0099327)
Regarding Claim 19, The Song combination teaches all of the claimed limitations recited in Claim 17.  Song does not teach wherein a multi-cast connection is established with the first user equipment via the first gateway group of base stations operating in an evolved packet core framework.
Negalajuli, which also teaches a wireless system comprising at least one base station, teaches base stations operating in an evolved packet core framework (Section 0047, base station can be evolved packet core).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Song combination with the above features of Negalajuli for the purpose of improving the capacity of a PTT system as taught by Negalajuli.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
June 1, 2022